Citation Nr: 1429997	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-27 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Taylor, Counsel








INTRODUCTION


The Veteran, who is the appellant, served on active duty from September 1970 to April 1972.  He also reports that he served in the South Carolina National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In September 2011, the Board remanded the case for further development, which has been completed.  The record is inadequate.  

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2011, the Veteran testified that after separation from active duty he joined the South Carolina National Guard and served for about two years.  In the Board's remand in September 2011, there is reference to records of the National Guard, namely, an enlistment examination in June 1973 and an immunization record with entries in 1974 and in 1975.    










Although in February 2012, the AOJ made a formal Finding of Unavailability of Personnel Records on the basis of the response from the South Carolina Adjutant General stating that there was no record of the Veteran having been a member of the South Carolina National Guard, a follow-up request under the duty to assist is required to address the clear discrepancy in the current record. 

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the VA Adjudication Manual M21-1MR III.iii.2.B.18.a, request the Veteran's service personnel and service treatment records from 1973 to 1975 from the Office of the Adjutant General of South Carolina.  The request must include as enclosures a copy of the 1973 National Guard enlistment examination and the immunization record with entries in 1974 and 1975.

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, adjudicate the claim on the evidence of record.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



